Citation Nr: 0529526	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  98-07 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and Dr. N. K.



ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in San Juan, the Commonwealth of 
Puerto Rico (RO).


FINDING OF FACT

A current diagnosis of post-traumatic stress disorder (PTSD) 
is not of record.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The Board is cognizant of the United States 
Court of Appeals for Veterans Claims (Court) decision in the 
case of Pelegrini v. Principi, 17 Vet. App. 412 (2004).  That 
case held that the notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  However, the claims in this case 
had been filed and initial adjudication had taken place prior 
to the enactment of the VCAA.  Thus, even though the veteran 
was sent a letter in September 2001 describing the provisions 
of the VCAA, preadjudication notice was not provided nor was 
it possible.  The Court's decision did not contain a remedy 
under such facts, and there appears to be no effective remedy 
available given these circumstances.  Nevertheless, in 
September 2004, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish entitlement to service 
connection for PTSD.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  The letter explained that VA 
would make reasonable efforts to help him get evidence such 
as medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Additional private 
medical evidence was received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Based on this record, the Board finds that 
VA's duty to notify has been satisfied. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been 


associated with the claims file.  The veteran has provided 
authorizations, and his private medical records were 
obtained.  There is no indication that other Federal 
department or agency records exist that should be requested.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The 
veteran was notified of the need for VA examinations, and 
they were accorded him in February 1997, July 1997, July 
1998, and October 2004.  The veteran was asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statements of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Review of the veteran's service medical records showed no 
evidence of psychiatric treatment or diagnoses of any 
psychiatric disorders.  Subsequent to service, a May 1992 
psychiatric evaluation noted that the veteran reported 
insomnia, anxiety, and nightmares for the last 10 years.  The 
psychiatrist noted that the veteran had not been hospitalized 
or been suicidal.  Mental status examination found the 
veteran to be withdrawn, of a nervous mood, with a blunted 
affect.  He reported auditory hallucinations.  The 
psychiatrist found that the veteran had no formal thought 
disorder, but did have reference delusions and paranoid 
ideations.  While his cognitive abilities were grossly 
intact, his judgment and insight were poor.  The diagnosis 
was schizoaffective disorder.

A January 1995 private medical record noted that the veteran 
reported insomnia, nightmares, flashbacks, and auditory 
hallucinations.  A March 1995 private medical record noted 
that the veteran reported that he had run at his son with a 
machete.  He also stated that he got home late at night, had 
an alcoholic mother, and that he had been "that way" since 
childhood.  A June 1996 psychiatric evaluation noted that the 
veteran reported experiencing anxiety, insomnia, nightmares 
"for a long time," depression, auditory hallucinations, 
homicidal and suicidal ideations, and noted that he had 
displayed aggressive behavior.  Mental status examination 
found that the veteran had a depressed affect, but was not 
actively suicidal, and that his cognitive functions were 
normal.  The diagnosis was depressive disorder, to rule out 
major depression versus PTSD.

In February 1997, a VA mental disorders examination was 
conducted.  The veteran reported undergoing past psychiatric 
treatment beginning in 1995, and that he was currently taking 
anti-depressants.  He also stated that he had an irritable 
home life, and that he was frequently angry with his 
children.  He reported hallucinations and nightmares.  He 
described himself as isolated, noncommunicative, and 
nonexpressive, and stated that he did not have many friends.  
The examiner noted that the veteran gave an extensive 
description of a sad childhood and early adolescence.  Mental 
status examination found the veteran to have low self-esteem.  
However, he was not delusional, and not actively 
hallucinating.  His mood was angry, sullen, and depressed.  
His memory was adequate, his intellectual functioning was 
average, his judgment was maintained, and his insight was 
poor.  The diagnoses were chronic dysthymia, strong schizoid 
personality features, and psychosocial stressors to include 
an unhappy childhood and personality characteristics.  The 
examiner stated a Global Assessment of Functioning (GAF) 
score of 50 to 55.

A June 1997 private psychiatric examination report by N. K., 
M.D., noted that the veteran reported auditory and visual 
hallucinations, nervousness, anxiety, nightmares, and 
insomnia.  In the past, he had flashbacks of his war 
experiences, and had "turned his house into a bunker," not 
allowing any of his family members 


to reenter.  He reported that he saw many fellow soldiers 
wounded and dying, and felt that his poor spoken English put 
his unit at risk.  The examiner noted that the veteran had no 
history of psychiatric illness prior to the war, and no 
family history of psychiatric illness.  It was also noted 
that the veteran reported being unable to maintain any 
postservice employment.  He reported that he liked to be 
isolated, and did not contribute to home maintenance.  The 
examiner found that the veteran's social functioning was 
severely impaired, noting his history of poor relationships 
with his wife and others.  The veteran was noted as going 
through long periods of mutism where he isolated himself and 
refused to talk to his wife, and also episodes of rage where 
he became hostile and breaks things.  

The mental status examination found the veteran to be tense 
and fearful.  His mood was anxious and depressed.  His speech 
was low, and his thoughts were coherent and relevant, but not 
logical.  When talking about his Vietnam experiences, the 
veteran became restless and tense.  His affect was depressed, 
inadequate, and inappropriate.  His memory was partially 
affected, and he had attention and concentration 
difficulties.  His judgment was very poor, and his insight 
was nil.  The diagnosis was PTSD, to rule out schizophrenic 
disorder undifferentiated type.  The severity of psychosocial 
stressors was catastrophic.  The examiner stated that the 
veteran's war experiences were beyond the range of normal 
human experiences, that there was evidence in his medical 
records that the veteran was receiving psychiatric treatment 
since his participation in the war, and that his present 
condition "was originated by the stressful and traumatic 
events experienced during his military duty . . . . [The 
veteran] should be compensated for the emotional injuries 
that he suffered."

The veteran's stressor statement, prepared by Dr. N. K., was 
received in July 1997.  He stated that he participated in 
several strategic missions, and saw many soldiers die under 
enemy fire.  It was reported that seeing wounded and dying 
soldiers was difficult for him.  His area of operations was 
constantly bombed by the enemy, and on one occasion, the 
motor pool at his base was destroyed by the enemy.  The fact 
that he could not speak English well was also difficult for 
him because he felt 


responsible, as a radio operator, when the receiving party 
could not understand his English.  He felt that other 
soldiers may have mistaken him for the enemy, and feared that 
he may have put his unit in danger.  During the Vietnamese 
New Year, the veteran's unit was the target of an enemy 
offensive, and his best friend was killed.

Also in July 1997, a VA examiner noted that the veteran did 
not bring up any specific complaints, or describe specific 
battles or combat stressors.  Instead, the veteran reported 
that he had nightmares and occasional insomnia.  The 
veteran's wife, who was interviewed separately, noted the 
veteran's explosive behavior and lack of interest in most 
activities.  Mental status examination found the veteran to 
be tense, distant, and quiet.  He was not spontaneous, and 
seemed to have underlying anger.  The examiner found him to 
be depressed and intolerant, but not delusional or actively 
hallucinating.  The examiner also noted the February 1997 VA 
examiner's findings regarding the veteran's childhood and 
early adolescence.  The diagnoses were dysthymia, with strong 
anxiety, strong schizoid personality features, and other 
undetermined stressors.  The examiner gave a GAF score of 51 
to 60, and concluded that there was no evidence to satisfy 
the criteria for a PTSD diagnosis.

In May 1998, the veteran gave testimony before a hearing 
officer at the RO.  The veteran's private psychiatrist, Dr. 
N. K., stated that the veteran was receiving psychiatric 
treatment from 1985 until 1989, and again beginning in 
February 1997 until the present time.  Dr. N. K. also stated 
that the veteran clearly had PTSD, because he reported 
permanent nervousness, anxiety, and nightmares of the events 
he witnessed in Vietnam, and had typical PTSD reactions to 
events such as helicopters and airplanes flying over his 
house, fireworks, and the odor of gasoline.  The veteran's 
representative alleged that the reason the VA examiners did 
not find any evidence of typical PTSD reactions during the 
1997 VA examinations was that the veteran was not asked about 
the stressor events.  Dr. N. K. then stated that when the 
veteran did talk about the stressor events, he displayed 
reactions such as restlessness and anxiety.  The veteran's 
representative requested that the veteran be 


reevaluated by VA to include asking questions about the 
stressor events.  The veteran then stated that he was a 
member of certain artillery and infantry units.  He stated 
that there was constant incoming fire at their base, and that 
he was involved when the motor pool was attacked, and when a 
helicopter bringing supplies to his base was attacked.  As a 
result of his experiences, the veteran stated, he had bad 
nightmares, and severe anxiety, the latter of which forced 
him to quit his job.  The veteran's representative stated 
that the veteran was totally disabled due to his psychiatric 
condition, and asserted that the veteran should be entitled 
to a total evaluation.  

In July 1998, a VA PTSD examination was conducted.  The 
examiner noted the veteran's previous diagnoses of 
schizoaffective disorder, schizoid personality disorder, and 
depression.  The veteran reported nightmares of plane 
bombardments.  Specifically, he recalled an event in Vietnam 
where, as a radio operator, he was almost attacked because 
his fellow soldiers mistook his poor spoken English as 
communication by the enemy.  He also stated that he had 
marital troubles, and once threw all his family members out 
of his home.  Mental status examination found that the 
veteran had a depressed mood, blunted affect, good attention, 
good concentration, fair memory, and clear speech, with no 
hallucinations.  The veteran was not suicidal or homicidal, 
his insight and judgment were found to be fair, and the 
examiner noted he had good impulse control.  The diagnosis 
was dysthymia, with schizoid personality features.  The 
examiner gave the veteran a GAF score of 60, and concluded 
that based on the veteran's record, history, current and 
previous evaluations, the veteran did not fulfill the 
diagnostic criteria for PTSD.

A May 2003 VA psychiatric progress note revealed that the 
veteran was cooperative, and his mood was good, but he had 
restricted affect.  The examiner also found the veteran 
relevant, logical, and coherent, with his thought content 
related to his chief complaint.  He did not report any 
hallucinations, have any homicidal or suicidal ideations, and 
his cognitive functions were grossly intact.  The examiner 
gave a GAF score of 60.  The diagnosis was schizoaffective 
disorder.  

The September 2004 report from the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) confirmed that in the 
beginning of May 1969, the veteran's unit's location received 
daily incoming enemy fire and during that month, many rounds 
of incoming fire were received at their location near Dak To.  
Thirty-five members of the battalion were wounded.  
Additionally, in June 1969, the veteran's battalion sustained 
a standoff attack on their location near Pleiku, which did 
not result in any casualties.  The veteran's service 
personnel records confirm that he was a member of these units 
during the stated periods. 

In October 2004, a VA PTSD examination was conducted.  The 
veteran's past medical history was reviewed.  The examiner 
had the veteran reiterate his stressor events for the record, 
but noted that the veteran "was not observed to be anxious, 
distressed, or depressed when describing his experiences in 
Vietnam.  He does not report feeling intense fear, 
helplessness, or horror at the time when he experienced the 
events."  The mental status examination found the veteran 
cooperative, but angry.  The veteran was spontaneous, but 
established poor eye contact with the examiner.  His thought 
process was coherent and logical, and there was no evidence 
of hallucinations or delusions.  He had no phobias, no 
obsessions, no panic attacks, and no suicidal ideas.  His 
mood was depressed and irritable.  His affect was constricted 
but appropriate.  His memory was intact, his judgment was 
good, and his insight was superficial.  The examiner noted 
that the signs and symptoms that the veteran displayed during 
the examination moderately interfered with his social and 
employment functioning.  There was no evidence of 
inappropriate behavior.  

The examiner concluded that the veteran's mental disorder did 
not meet the criteria to establish a PTSD diagnosis.  The 
examiner's rationale was that the veteran was not able to 
specify and describe in detail a severe and horribly 
traumatic event or incident experienced in the military; the 
situations he did experience were unpleasant, but not 
traumatic.  The examiner found that there was no evidence in 
the patient's clinical picture of avoidance of stimuli 
associated with the experiences in Vietnam and numbing of 
general responsiveness, reactions which would support a PTSD 
diagnosis.  This was confirmed by the examiner's finding that 
the veteran's memories about Vietnam were not intrusive, 
persistent, or causing interference with daily functions.  
Instead, the examiner's diagnosis was dysthymic disorder, 
with no other mental disorder found.  The examiner gave a GAF 
score of 60, and concluded that since no definite extreme 
traumatic stressor could be identified, and no PTSD symptoms 
were identified, a link between the stressors and the signs 
and symptoms of the veteran's mental disorder could not be 
established.

The veteran contends that he currently has PTSD as a direct 
result of combat and noncombat-related stressors that he 
alleges to have experienced during active duty.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2005); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  However, if it is determined that a veteran 
did not engage in combat with the enemy, or the claimed 
stressor is not related to combat, 


the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

In this case, objective evidence exists to establish that the 
veteran "engaged in combat with the enemy."  The veteran's 
service personnel records show that his military occupational 
specialty was radio operator, and that he also spent a 
majority of his time in service as a member of an artillery 
unit in Vietnam, where he participated in military campaigns.  
Although he was not awarded any decorations for valor, for 
wounds sustained in combat, or other decorations that would 
indicate that he engaged in combat, his personnel records 
show that in August 1968 he was attached to the Headquarters 
Battery, 2nd Support Battalion, 82nd Airborne Division, 
serving as a radio transistor operator.  Later, from January 
1969 to July 1969, the veteran was attached to the 
Headquarters Battery, 1st Battalion, 92nd Airborne Division, 
also serving as a radio operator.  An entry elsewhere in the 
veteran's service personnel records notes that he was 
designated for the Vietnam Counter-Offensives, Phases IV and 
V.  The USASCRUR report confirms that the veteran's latter 
assignment was located in an area of operations that took on 
enemy fire and sustained soldier casualties.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  For these reasons, the 
Board concludes that the veteran did in fact engage in combat 
with the enemy for the purposes of this claim.

Although a diagnosis of PTSD was provided by Dr. N. K. in 
1997, subsequent thereto, from 1997 to 2004, four separate VA 
examiners determined that the veteran's psychiatric disorder 
did not meet the criteria for a diagnosis of PTSD.  Instead, 
these examiners diagnosed dysthymic disorder, depressive 
disorder, and schizoaffective disorder.  The VA medical 
records show that the veteran revealed to these examiners the 
same events which he described in his July 1997 stressor 
statement and to which Dr. N. K. refers.  The most recent 
examination of record 


conducted in March 2004, concluded that the veteran's 
symptomatology did not meet the criteria for a diagnosis of 
PTSD.  Instead, the diagnosis was dysthymic disorder.

In conclusion, a current diagnosis of PTSD is not of record, 
and therefore, service connection for this disorder is not 
warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


